DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The term “processor”, recited in independent claim 7, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

The term “population density determination module”, recited in independent claim 7, does NOT invoke 35 USC 112f because it is further defined in term of the following structure:  “execution in the memory of the host computing system”, which comprises “one or more computers, each with at least one processor and memory”. 
Independent claim 1, line 4, recites, “a set of images each acquired from a different one of a set of multiple different cameras”.  This limitation is interpreted, in accordance with the specification, as follows:  “a set of images [[each]] , each image acquired from a different one of a set of multiple different cameras”.  Independent claims 7 and 13 recite equivalent claim limitations. 

Each of the claims recites the element of “population distribution”.  For example, see claim 1, line 10.  This term is interpreted in accordance with specification paragraphs 0020-0021 to mean a number indicating the number of individuals at each location within an image. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,909,388 in view of Mongeon et al. (US 2015/0310312 A1). 

The elements of process claim 1 are taught by patent claim 1 except for, 
“redistributing a population according to a determined population density”, and 
“identifying the defined space and retrieving a rule for acting upon a determined population density in the identified defined space”
“applying the retrieved rule to determine an action for the defined space and transmitting a message to a mobile computing device with the action”. 

	These elements are taught by Mongeon as described in the reasons for allowance above, not repeated here.   


    PNG
    media_image1.png
    472
    944
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    267
    707
    media_image2.png
    Greyscale

.



	Independent claims 7 and 13 are likewise rejected over corresponding patent claims 7 and 13 in view of Mongeon in the same way.  Each of the pending dependent claims is taught by the same corresponding claim number in the patent. 

Allowable Subject Matter
Claims 1-18 are allowed over the prior art.  However, the claim remain rejected under non-statutory obviousness-type double-patenting as described above. 

The following is a statement of reasons for the indication of allowable subject matter:  

Using independent claim 1 as an example, Mongeon et al. (US 2015/0310312 A1) discloses, except for elements highlighted in italicized bold below:  



    PNG
    media_image3.png
    223
    698
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    252
    687
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    352
    696
    media_image5.png
    Greyscale

 ):

loading into memory of a computer data processing system, a set of images each acquired from a different one of a set of multiple different cameras positioned about the defined space (

    PNG
    media_image6.png
    359
    699
    media_image6.png
    Greyscale



identifying the defined space and retrieving a rule for acting upon a determined population density in the identified defined space (

    PNG
    media_image5.png
    352
    696
    media_image5.png
    Greyscale


    PNG
    media_image7.png
    553
    699
    media_image7.png
    Greyscale


    PNG
    media_image3.png
    223
    698
    media_image3.png
    Greyscale

 ); 



    PNG
    media_image8.png
    97
    702
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    261
    699
    media_image9.png
    Greyscale

 ); 

submitting each of the images to a convolutional neural network as training data, each in association with a correspondingly computed population distribution ( 


    PNG
    media_image8.png
    97
    702
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    261
    699
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    190
    695
    media_image10.png
    Greyscale

);

subsequent to the submission of the images to the neural network as training data, acquiring in real-time, contemporaneous imagery from the different cameras, submitting each of the contemporaneous imagery to the neural network, and receiving in response from the neural network, a predicted population distribution for the defined space (

    PNG
    media_image11.png
    473
    705
    media_image11.png
    Greyscale


 ); and, 

applying the retrieved rule to determine an action for the defined space and transmitting a message to a mobile computing device with the action (

    PNG
    media_image12.png
    424
    619
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    231
    704
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    390
    713
    media_image14.png
    Greyscale

).

	Mongeon does not teach, “submitting each of the images to a convolutional neural network as training data” and “subsequent to the submission of the images to the neural network as training data, acquiring in real-time, contemporaneous imagery from the different cameras, submitting each of the contemporaneous imagery to the neural network, and receiving in response from the neural network, a predicted population distribution for the defined space”.    Rather, Mongeon teaches training a “regression model” (see paragraph 0115) whereby populations are determined from multiple images and then summed ( 

    PNG
    media_image15.png
    327
    505
    media_image15.png
    Greyscale

).

	Moura et al. (US 2020/0118423 A1) teaches the determination of population density from images, and teaches the replacement of a regression model with a convolutional neural network ( 

    PNG
    media_image16.png
    175
    607
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    166
    884
    media_image17.png
    Greyscale

). 

	However, neither Moura alone nor Mongeon in combination with Moura would teach:  “submitting each of the images to a convolutional neural network as training data” and “subsequent to the submission of the images to the neural network as training data, acquiring in real-time, contemporaneous imagery from the different cameras, submitting each of the contemporaneous imagery to the neural network, and receiving in response from the neural network, a predicted population distribution for the defined space”.    

Latapie et al. (US 2016/0358074 A1) also teaches a system similar to the method of claim 1, comprising (except for limitations highlighted in italicized bold below):


loading into memory of a computer data processing system, a set of images each acquired from a different one of a set of multiple different cameras positioned about the defined space (see paragraph 0024:


    PNG
    media_image18.png
    403
    529
    media_image18.png
    Greyscale

);

locating different individuals within each of the images and computing a population distribution of the located different individuals in respect to different locations of the defined space (see paragraph 0024:

    PNG
    media_image19.png
    163
    523
    media_image19.png
    Greyscale





submitting each of the images to a convolutional neural network as training data, each in association with a correspondingly computed population distribution (see:


    PNG
    media_image20.png
    377
    1031
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    111
    672
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    134
    680
    media_image22.png
    Greyscale





subsequent to the submission of the images to the neural network as training data, acquiring in real-time, contemporaneous imagery from the different cameras, submitting each of the contemporaneous imagery to the neural network, and receiving in response from the neural network, a predicted population distribution for the defined space (see figure 4; see:


    PNG
    media_image23.png
    159
    670
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    403
    677
    media_image24.png
    Greyscale

 ).  


Also using claim 1 as an example, Yingying Zhang et al., “Single-Image Crowd Counting via Multi-Column Convolutional Neural Network”, 2016 IEEE Conference on Computer Vision and Pattern Recognition, pp. 589-597, discloses, except for limitations highlighted in italicized bold below, a method comprising:

loading into memory of a computer data processing system, a set of images each acquired from a different one of a set of multiple different cameras positioned about the defined space (see page 591, upper left as follows:


    PNG
    media_image25.png
    395
    536
    media_image25.png
    Greyscale


	see section 3.2 as follows:

    PNG
    media_image26.png
    427
    580
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    254
    596
    media_image27.png
    Greyscale




    PNG
    media_image28.png
    207
    588
    media_image28.png
    Greyscale

 	see page 592, right column as follows:


    PNG
    media_image29.png
    317
    591
    media_image29.png
    Greyscale


);




    PNG
    media_image30.png
    114
    578
    media_image30.png
    Greyscale

);

submitting each of the images to a convolutional neural network as training data, each in association with a correspondingly computed population distribution (as noted above, as follows:


    PNG
    media_image27.png
    254
    596
    media_image27.png
    Greyscale




    PNG
    media_image28.png
    207
    588
    media_image28.png
    Greyscale

 	see page 592, right column as follows:


    PNG
    media_image29.png
    317
    591
    media_image29.png
    Greyscale

);

subsequent to the submission of the images to the neural network as training data, acquiring in real-time, contemporaneous imagery from the different cameras, submitting each of the contemporaneous imagery to the neural network, and receiving in response from the neural network, a 
    PNG
    media_image31.png
    380
    682
    media_image31.png
    Greyscale
).

	It is noted that neither the Latapie nor the Zhang references above teach the distinguishing limitation of “acquiring in real-time, contemporaneous imagery from the different cameras, submitting each of the contemporaneous imagery to the neural network, and receiving in response from the neural network, a predicted population distribution for the defined space”.   It is noted that “the cameras” refer to “a set of multiple different cameras positioned about the defined space” as recited earlier in the claim.   The term “contemporaneous” means at the same time.   The Zhang reference trains a convolutional neural network from annotated images captured from multiple difference cameras (i.e., the “Shanghaitech” crowd dataset described above), but Zhang does not teach “acquiring in real-time, contemporaneous imagery from the different cameras, submitting each of the contemporaneous imagery to the neural network”.  Rather, once trained, Zhang teaches sequential submissions of single images to the network (see figure 3).  The Latapie likewise does not teach the same limitation.   Further, acquired from a different one of a set of multiple different cameras positioned about the defined space”.   Independent claims 7 and 13 recite the same distinguishing limitations.  The remainder of the claims are dependent. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665